HOOK, Circuit Judge.
This is an appeal by a trustee in bankruptcy and a creditor from an order discharging a bankrupt.
A. C. Townley and a partnership of which he was a member were adjudged bankrupt September 28, 1917, on their voluntary petition. He scheduled individually a large amount of debts and a small amount of assets; the latter being claimed as exempt. Objections to his discharge were made upon the ground that he had hidden assets and had *986made false oath about them. The question at the trial was whether he had a proprietary interest in a concern known as tire Non-Partisan Publishing Company, and through it of two newspapers — the NonPartisan L,eader and the Courier-News. The trial court found that the Publishing Company was an agency of the Non-Partisan League, established with the idea of saving the members of the League from individual' liability for financial results, and that the bankrupt had no proprietary interest.
The court was right. The issue being purely one of fact, it would not be useful to extend this opinion by a reyiew of the voluminous record of the trial. At the most there was but a suspicion, rather strong, but not reaching the quality of proof, that he owned the properties and funds. It was due to an uncommon situation and the very large measure of control intrusted to the bankrupt.
The order is affirmed. ■